DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly disclose a frame joint that includes “tapered surfaces arranged in the other connection portion and facing the inner peripheral wall, an expansion collar movable in a radial direction so as to abut on the inner peripheral wall” as recited in claim 1.
Querro et al. (US 2012/0049476) provides a frame joint connecting connection portions to each other (Fig. 2-3), the connection portions being arranged in frame members of a vehicle, the frame joint comprising: an inner peripheral wall including wall surfaces arranged in the one connection portion and crossing with each other in the radial direction (91, Fig. 3); surfaces arranged in the other connection portion and facing the inner peripheral wall (22, Fig. 2); a fastener (4); but fails to explicitly disclose the surfaces are tapered and an expansion collar movable in a radial direction so as to abut on the inner peripheral wall; and keeping fitting of the expansion collar in a state where the expansion collar abuts on the inner peripheral wall.
Tomolilo (US 2019/0131917) teaches using a resilient member (750, Fig. 6c-6E) within a cavity to disperse forces between the assembled components (paragraph [0066]); but fails to explicitly disclose an expansion collar movable in a radial direction 
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Querro or Tomolilo, and thus, for at least the foregoing reasoning, Querro or Tomolilo does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        1/25/22

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726